Allow
me to begin by thanking the Minister for Foreign
Affairs of Namibia, Mr. Theo-Ben Gurirab, for his
work as President of the fifty-fourth session of the
General Assembly, during which he continued and
concluded the preparation process of the recent
Millennium Summit, initiated during the preceding
session.
Likewise, I extend to the President of the
Assembly at the fifty-fifth session, Mr. Harri Holkeri,
former Prime Minister of Finland, our congratulations
and best wishes for the success of his tenure.
We also extend a fraternal welcome to Tuvalu as
a new Member of the United Nations.
30

A little over a week ago the United Nations held
its Millennium Summit. To be more precise, we held
our Millennium Summit. The work of the Secretary-
General and of the Member States deserves our praise,
for the result of their efforts was wholly positive. We
should all congratulate ourselves on that very
successful work, but the task assigned to us by the
Summit is now in our hands. It should begin with an
assessment and careful evaluation of agreements,
disagreements and priorities.
Above all, we should pay special attention to the
statements made by our heads of State and
Government, as well as to the oral summary reports by
each of the Presidents of the four round tables. Taken
as a whole, this constitutes rich background material on
which we could, and should, work. One could say that
the General Assembly, as a universal and independent
body, has been entrusted with a mandate by the highest
political leaders of the Member States. Interpreting and
carrying out that mandate is now the main objective of
our work in the General Assembly.
Of course, the Secretary-General's report
(A/54/2000), known by the opening words of its title,
“We the peoples”, is an essential contribution, widely
appreciated at this time of putting the Organization in
perspective. For that reason, the Secretary-General
deserves our sincere acknowledgement.
We can therefore say that never before have we
had more authoritative or exact guidelines. As the
Secretary-General said in his opening statement, the
responsibility for putting those directives into practice
is in our hands; in other words, in the non-exclusive
framework of the General Assembly.
From the very start of our renewed task we must
try to identify some central ideas that reflect a general
consensus on our point of departure, while
acknowledging that neither the Summit nor any similar
United Nations meetings will be able to make any
arbitrary changes to the items on the world's agenda or
alone bring about the alterations that practically all of
us view as necessary and inevitable.
It is therefore a matter of using the Millennium
Summit as a launching platform for the achievement of
the common objectives of the international community,
whose main quality should be to reflect the basic rights
and interests of all its members. We should, then, be as
careful in identifying those goals as we are in selecting
the procedures and determining the time required to
achieve them. In any case, there are some realities that
we cannot, and should not, evade.
The first is the acknowledgement that the so-
called globalization or universalization phenomenon
constitutes the inescapable environment to which the
human family should adapt, not from a stance of
confrontation or resigned acceptance, but in order to be
an active part of it. By living within the framework of
globalization we will be in a position to direct and
channel it, accepting its intrinsic values in its scientific
and technological dimension, while conferring upon it
the necessary inspiration and political will to control its
negative effects on societies that lack the necessary
resources to be part of globalization and to benefit
from it.
It has been said here at the Assembly that we
should attempt to make it possible for all States to
climb aboard the globalization train. That goal should
motivate our individual actions and our cooperation
efforts in the immediate future.
As was repeatedly emphasized during the
Summit, United Nations action of the kind I have
described would have an encouraging and positive
effect, especially since no other international institution
has undertaken that task. Given the universal and all-
inclusive nature of globalization, it is appropriate to
consider what action the United Nations could take
from the perspective of evolution and change of the
international system in its three principal areas: first,
the institutional political system — the Organization
itself and its powers; secondly, the global financial
system established by the Bretton Woods Agreements;
and, finally, the organization of international trade
within the framework of the World Trade Organization
(WTO).
With regard to the first, it must be admitted that
in the process of reform of the Security Council, to
which we have devoted so much effort, no significant
progress has been registered recently. It would appear
that the international community has not yet
sufficiently assimilated its will to change at the
institutional level. That admission does not take away
from the fact that the reform of the Council is a
pending matter and one which, as the round table
reports indicated, received particular attention from the
heads of State and Government at the Millennium
Summit.
31

It seems to us that on this matter we have reached
a paradoxical situation. On the one hand, there is
practically a consensus on the need to reform the
Council so that it can — on the basis of certain
principles held very dear by the international
community — more adequately reflect current reality,
being made more democratic in its spirit, more
representative in its structure and more transparent in
its functioning. On the other hand, however, some
believe that the formula proposed to achieve the goal
of expanding the Council — an increase in both
permanent and non-permanent members — disregards
the very principles that we seek to implement. We have
thus responded to the need felt by all for reform of the
Council, in order to make it more representative and
democratic, with formulas that do not yet appear to
reflect the requisite universal spirit of reform.
That is why we believe that, while we continue
our efforts to reorganize the Security Council, we must
also explore alternative solutions avoiding the
approaches — perhaps too simplistic — adopted so far,
which have not made progress possible, even after
eight years of intensive negotiations. New approaches
and ideas are needed in the reform of the Council more
than in any other problem.
Peacekeeping and international security continues
to be a core issue giving the United Nations its specific
character and, to a certain degree, its reason for being.
The Organization's peacekeeping and international
security mechanisms, the limits within which they can
operate and their modalities have been on our agenda
since the founding of the United Nations. They
continue to require our attention, because problems of
peace and international security manifest themselves in
varying and sometimes unexpected ways as the world
political situation evolves.
The United Nations is now confronted with the
worrisome problem of how to achieve its peacekeeping
goals with limited resources and inadequate
mechanisms. The report on peace operations prepared
by a group of experts, known as the Brahimi report and
drafted at the request of the Secretary-General, will
undoubtedly help us find a way to overcome the
difficulties now facing the Organization in this area.
Uruguay, since 1952 a traditional contributor to
peacekeeping operations, is carefully considering the
recommendations contained in the Brahimi report,
many of which we deem worthy of our support.
In any event, we warmly welcome the initiatives
aimed at a more in-depth consideration of what has
been termed “humanitarian intervention”. We hope that
a detailed and objective examination of this concept by
the Organization will enable us to grasp its true scope
and implications and to find ways of integrating it
harmoniously into the international legal order, without
any kind of distortion.
The financing of peacekeeping operations
requires the prudent management of existing resources
and, as with the regular budget, that all Member States
fulfil their financial obligations to the Organization,
without conditions. Likewise, the institutionalization of
the current scale of assessments is vital, perhaps with a
few small changes that would not create problems for
developing or least developed countries and that would
ensure that States shoulder their responsibility
according to their real capacity to pay.
This is also our position on the regular budget.
We cannot accept that, in determining the scale of
assessments, simplistic formulas should be used that
are based only on isolated economic indicators such as
per capita income, which do not reflect the real
economic situation of the country and of its population.
We cannot overemphasize the link between the
question of disarmament and that of development
financing. The fact that the majority of violent conflicts
occur in the developing sector of the world, in which
there are often too many weapons and too few schools,
remains a shameful paradox. We must continue to work
towards disarmament. That is why my country,
Uruguay, supports the convening of the United Nations
Conference on the Illicit Trade in Small Arms and
Light Weapons in All Its Aspects, set to take place next
year.
Uruguay also supports the efforts of the “New
Agenda” countries towards the elimination of nuclear
weapons and encourages the ratification of the
Comprehensive Nuclear- Test-Ban Treaty.
As concerns the international financial system —
the International Monetary Fund and the World
Bank — and its handling of the recent, recurrent crisis
situations in the world, shortcomings were noted in its
methods of operation. In particular, its failure to
anticipate those crises has made clear the need to
update and reform the system directly responsible for
ensuring global economic governance. In this effort to
reorganize the financial institutions and to coordinate
32

their activities with those of the United Nations and its
agencies, we should also consider the common
aspiration of the majority of the members of the
international community to democratize the decision-
making processes in those organizations. The close
connection between the decisions by the World Bank
and the International Monetary Fund, and the social
and economic realities of countries, more than justifies
this aspiration.
Inequality, poverty and debt in the developing
world are problems that have been, and continue to be,
emphasized in the debates of the Millennium
Assembly. These problems require not only ongoing
programmes and actions but, above all, a basic sense of
solidarity, which does not always characterize our
cooperation efforts.
In the same vein, two noteworthy ideas were put
forward during the Summit that we believe should be
considered, because they could offer some guidance in
efficiently addressing economic issues. The first is the
idea of creating a development council that is neither
dependent nor subordinate and that has the authority to
take the decisions necessary to adjust and direct
complex international financial flows, since the trends
and developments in that respect affect the economies
of all States.
The second is related to international trade. In
this regard, the international community is firmly
convinced that international trade must be made
increasingly open and free. The President of Uruguay,
Mr. Jorge Batlle Ibáñez, in his address to the Summit
and in the relevant round table, emphasized the
indivisible nature of freedom, as a whole that cannot be
separated from free trade.
As trade is a natural and traditional method of
communication among peoples, Member States must
not impose protectionist barriers to its free flow, which
would delay development and therefore affect the well-
being of peoples. This could also lead to serious social
problems, which in many cases could spiral out of
control. In this way, obstacles to trade, discriminatory
trade policies and protectionism could become factors
of political instability at the domestic and international
levels. This is the position of Uruguay within the
Southern Common Market (MERCOSUR), in the
relationship between MERCOSUR and the Andean
Community, in the Free Trade Area of the Americas
and in the World Trade Organization (WTO).
The strong argument to that effect put forward at
the Summit must not be disregarded by those Member
States that singly or together selectively raise
protectionist barriers in order selfishly to defend their
own production and participation in the market,
denying others what President Batlle has called
“our right to create and produce and our right to
offer and sell what is produced”.
In this regard, I cannot but welcome the initiative
of the Government of Italy, announced by its Prime
Minister during the Summit, to insist, within
international organisms — including within the Group
of 8 — on the need for the developed countries to open
their markets to the least developed countries by
abolishing quotas and tariffs.
Nor can the WTO cannot turn a deaf ear to this
call. Although it does not play a major role in global
financial governance, its regulations affect trade in its
broadest sense, and it still counts among its
responsibilities, set out at the Uruguay Round and in
the Marrakesh agreements, the regulation of trade in
agricultural products, which affects many of our
countries, particularly those of Latin America and
Africa.
Today no one could doubt the role of the United
Nations in the gradual process of achieving equality in
the world. But the United Nations does not bear sole
responsibility in this respect; the Member States and
Governments do as well.
A solid and hopeful future for the international
community will depend on our good judgement and
integrity. Also at stake is the trust of our peoples and of
public opinion. Fortunately, for those of us who
practise the democratic creed, that trust is always time-
bound and subject to public opinion.
Our ability to work within the Organization will
determine whether the Millennium Summit that just
took place will breathe new life into the United
Nations. The world needs to see itself reflected in the
institutions it established, with hope and participation,
with responsibility and a will to build a fairer, more
predictable, more peaceful and more humane society.
I therefore believe — and this is merely a
suggestion — that it is essential for all of us to ensure
that the Assembly is accorded the important role
assigned to it in the Charter, even though reality
sometimes does not allow for this. We must ensure that
33

the Assembly and the Secretariat establish as soon as
possible a working group or a similar mechanism that
would follow up on the Millennium Summit and would
examine the wealth of ideas put forward by our heads
of State to ensure that they can be implemented and put
into practice. Only in that way will the Millennium
Summit be remembered.











